EXHIBIT 10.1

 

DESCRIPTION OF 2010 SALARIES FOR

SENIOR EXECUTIVE OFFICERS

 

(Updated and restated as of January 19, 2010)

 

Annualized salary rates effective January 1, 2010 for the actively employed
executive officers of the Company who are named in the executive compensation
disclosures of the Company’s 2009 proxy statement in relation to fiscal year
2008 (“2008 Named Executive Officers”), and for William C. (B.J.) Losch III, the
Company’s principal financial officer since January 5, 2009, are:

 

 

Officer Name

Cash Salary

Salary Stock Units

 

D. Bryan Jordan

$800,000

$1,466,667

 

William C. (B.J.) Losch III

400,000

400,000

 

 

Charles G. Burkett

742,650

990,200

 

 

Frank J. Gusmus, Jr.

600,000

2,733,333

 

 

Charles T. Tuggle, Jr.

475,000

475,000

 

 

Thomas D. Adams, Jr.

350,000

186,667

 

 

Salary rates continue in effect until they are changed.

 

 

 

 